SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

821
KAH 11-02006
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
CHARLES JACKSON, ALSO KNOWN AS HASAN RAQIYB,
PETITIONER-APPELLANT,

                     V                                            ORDER

ROBERT A. KIRKPATRICK, SUPERINTENDENT, WENDE
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Russell P. Buscaglia, A.J.), entered July 13, 2011 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   June 29, 2012                        Frances E. Cafarell
                                                Clerk of the Court